Exhibit 10.8
 
April 3, 2012


George T. Gamble 1991 Trust
c/o G. Thomas Gamble, Trustee
P.O. Box 128
Oakville, CA 94562


Re:           ORRI Payment Deferral


Dear Tom:


On March 30, 2012, Tri-Valley Corporation (“Tri-Valley”) and the George T.
Gamble 1991 Trust (the “Gamble Trust”), being the holder of all three Existing
Notes, entered into a Senior Secured Note and Warrant Purchase Agreement (the
“Purchase Agreement”), pursuant to which the parties cancelled the Existing
Notes in exchange for a new Senior Secured Note in aggregate principal amount of
$3,298,309.84 (which includes interest accrued through March 1, 2012), due April
30, 2013 (the “Senior Secured Note”), plus a Warrant to purchase 3,000,000
shares of Common Stock, at an exercise price equal to $0.19 per share.
Capitalized terms used in this letter without definition have the respective
meanings ascribed thereto in the Purchase Agreement.


Reference is hereby made to the Assignment of Overriding Royalty Interest, dated
as of March 30, 2012 (the “Assignment”), executed by Tri-Valley Oil & Gas Co.
(“TVOG”) in favor of the Gamble Trust, pursuant to which, as an inducement to
the Gamble Trust to provide longer-term funding to Tri-Valley, TVOG assigned to
the Gamble Trust, in perpetuity, the following overriding royalty interests
(collectively, the “Assigned ORRIs”): (i) 2.0% of its overriding royalty
interests on the Claflin lease, (ii) 1.0% of its overriding royalty interests
with respect to all of the other leases (besides the Claflin lease) described on
Exhibit A attached to the Assignment, and (iii) 1.0% of its overriding royalty
interests on any other currently held or hereafter acquired lease within the
area of mutual interest specified therein.  The parties desire to provide that
payment of the overriding royalties due under the Assigned ORRIs will not
commence until after all Obligations under the Senior Secured Note are paid in
full.


For good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, the parties hereby agree that the payment of overriding
royalties payable to the Gamble Trust under the Assigned ORRIs will not commence
until after all Obligations under the Senior Secured Note are paid in full (the
“Payoff Date”).  Once all Obligations are paid in full, TVOG shall commence
payment of the overriding royalties payable under the Assigned ORRIs, as
follows: (i) all overriding royalties that have accrued from April 1, 2012
through the Payoff Date under the Assigned ORRIs shall be paid by TVOG to the
Gamble Trust by no later than the fifth (5th) business day following the Payoff
Date; and (ii) all overriding royalties that are earned under the Assigned ORRIs
after the Payoff Date shall be paid within net thirty (30) days after the month
during which the applicable production occured.


This letter shall be construed in connection with and as part of the Assignment
and each other applicable Transaction Document, and all terms, conditions, and
covenants set forth in the Assignment and each other applicable Transaction
Document, as applicable, except as herein amended, are hereby ratified and
confirmed and shall remain in full force and effect.


This letter may be executed in two or more counterparts, each of which shall be
deemed an original, but all of which together shall constitute one and the same
instrument.


[Signature Page Follows]
 
 
 

--------------------------------------------------------------------------------

 
 
To acknowledge your acceptance of the terms of this letter, please so indicate
in the space provided below.
 
 

 
Sincerely,
         
Tri-Valley Oil & Gas Co.
         
By:
/s/ Maston N. Cunningham
   
Maston N. Cunningham, President
   
     and Chief Executive Officer
         
Tri-Valley Corporation
         
By:
/s/ Maston N. Cunningham
   
Maston N. Cunningham, President
   
    and Chief Executive Officer


 
Accepted and agreed as of the date first above written:


GEORGE T. GAMBLE 1991 TRUST
 

 
By:
/s/ G. Thomas Gamble
   
G. Thomas Gamble, Trustee
       




 

--------------------------------------------------------------------------------

 

 